OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for burglary with intent to commit theft. The punishment was assessed by the jury at eight years.
The sole complaint on appeal is that the evidence is insufficient to support the conviction.
The record reflects that the home of A. C. Harris in Fort Worth was entered after a window was broken and a Packard Bell color television set, two radios, a tape recorder and a watch were taken without his consent.
Clarence Duncan testified that he was driving by the Harris home when he saw a white over blue Cadillac with Kansas license plates parked in the driveway with a television set in the trunk and two men were nearby. The police were notified. Some nineteen or twenty minutes after the Harris burglary, an officer saw a Cadillac fitting the description of the car seen during an earlier burglary and stopped it. While there, another call came over the police radio reporting the burglary of the Harris home and the Cadillac fit the description of the car seen there. The appellant was a passenger in the Cadillac. He told the officer that the television set was a Motorola and was his. The officer saw that it was a Packard Bell instead of a Motorola. The set was later identified as the one stolen from the Harris home.
Clarence Duncan, who reported the burglary at the Harris home, could not positively identify the appellant as one of the men he saw there. Positive identification is not essential.
The corpus delicti of the offense was shown when proof of the burglary was made. The appellant’s recent possession of the stolen property was sufficient to connect him with the burglary. We hold that the evidence is sufficient to support the conviction. Wilson v. State, Tex.Cr.App., 457 S.W.2d 902. See 4 Branch’s Ann. P.C.2d, Section 2537.
The judgment is affirmed.